Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cyril Cabral Jr. et al (U. S. Patent Application: 2005/0042865, here after Cabral), further in view of (Che-Hao Chand et al (U. S. Patent Application: 2010/0075507, here after Chang). Document#1 is used for inherency evidence.
Claims 1 and 4 are rejected. Cabral teaches a method for depositing a film on a substrate and in a substrate processing chamber, the substrate comprising a surface comprising a surface species (oxygen from silicon dioxide on silicon wafer) [0033], the method comprising:
a) depositing a layer of material on the substrate surface by flowing a molecular gas or vapor into the chamber (e.g. TiCl4) and over the substrate surface [0038, 0054], the molecular precursor in fact reacting with the surface species via chemisorption to form a material layer on the substrate surface, the and material layer comprising ligands remaining from the molecular precursor [0042, 0054];
b) terminating the flow of the molecular precursor [0043, 0057];
c) substantially removing excess molecular precursor from the processing chamber [0043, 0044, 0057-0058];
d) flowing one or more reactive species (nitrogen radicals, atoms) into the substrate processing chamber and over the surface of the substrate [0059], the one or more reactive species substantially comprising hydrogen radical (atomic hydrogen), wherein combine or recombine with other species or each other upon a close encounter [0059]. Atomic hydrogen is neutral, and in fact removing the ligands or being combined with the material surface and forming a compound with the material surface to form a compound with the material. 
e) substantially removing excess atomic hydrogen species from the processing chamber [0063]; and
 f) optionally repeating the steps, a) through e) any number of times to form the film [0064]. Cabral does not teach hydrogen radical and an inert gas followed together in process chamber. Chang teaches a method of making a film on a substrate when an inert gas species (Ar) being flowed into the substrate processing chamber and over a substrate surface simultaneously with nitrogen and hydrogen radicals to form a film [0036]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of depositing a film as Cabral wherein nitrogen, and hydrogen radicals(atoms) are generated when Ar gas is also combine with them (followed to the chamber), because it is suitable to mix inert gas with hydrogen or nitrone to form hydron and nitrogen radicals. Cabral teaches the pressure chamber is less than 10-6 torr [0052] which in fact indicated it is in molecular flow regime and Kn=0.5, also see document #1]. Chang also teaches the chamber pressure in order of 10-3 hPa (0.005 Torr which in fact is in molecular regime based on document #1). The inert gas species (Ar) followed into the substrate processing chamber and over the substrate has partial pressure that does not change the vacuum pressure from molecular regime (maintain vacuum pressure)[se  Chang 0037], and in fact providing a change of directionality to atomic hydrogen because in this low pressure the atomic hydrogen (having long mean free path) collides with the argon species and change its direction:
Although Cabral does not teach the atomic hydrogen is mean free path limited species, however since it obviously limits the mean free path of molecular species (number of molecules increases and collide and therefore the mean free path limits). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of depositing a film as Cabral teaches where the molecular species comprising a mean free path limited species (atomic hydrogen), because hydrogen atoms collides and reduce or limits mean free path of species molecules.
Claim 2 is rejected. Cabral teaches the mean free path limited species comprises neutral atomic hydrogen (atomic hydrogen is neutral) [0059].
Claim 3 is rejected as Chang teaches the hydrogen radicals comprising a neutral molecular radical containing N [0037].
Claim 5 is rejected. Cabral teaches the ligand removed contains halogen [0038].
Claim 6 is rejected. Chang teaches using plasm a or UV to generate nitrogen/hydrogen radical combining with Ar [0036], which in fact purging the Ar could be from a different input port than hydrogen, or from the same input port as hydrogen.
Claim 10 is rejected as Cabral teaches the species being reactive with the ligands on the material surface (nitrogen radicals) in order to substantially remove the ligands and the mean free path limited species (radical or atomic hydrogen) are isolated are paired in a variety of ways in more than one steps (also repeating steps) [0059, 0063-0064].
Claim 11 is rejected. Cabral teaches the mean free path limited species (hydrogen atoms) are isolated in separate steps [0059, 0064].
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cyril Cabral Jr. et al (U. S. Patent Application: 2005/0042865, here after Cabral), (Che-Hao Chand et al (U. S. Patent Application: 2010/0075507, here after Chang), further in view of Jean-Marc Girard et al (U. S. Patent Application: 2016/0111272, here after Girard).
Claim 8 is rejected. Cabral or Chang do not teach the mean free path limited species (hydrogen radical) flow from at least one input port in the substrate processing chamber that is positioned roughly within one mean free path length from the substrate (parallel to substrate surface). Girard teaches a method of depositing a film via plasma enhanced ALD [0051], where the gas input port is parallel to the substrate surface [fig. 3, 0278]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of depositing a film as Cabral or Chang teach in apparatus of Girard, because it is an alternative chamber for PEALD and depositing nitride film.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cyril Cabral Jr. et al (U. S. Patent Application: 2005/0042865, here after Cabral), (Che-Hao Chand et al (U. S. Patent Application: 2010/0075507, here after Chang), further in view of Jacques Faguet (U. S. Patent Application: 2007/0116887, here after Faguet).
Claim 9 is rejected. Cabral or Chang do not teach gas (mean free path limited species) flow from an input port in the substrate processing chamber that is normal to the substrate surface. Faguet teaches a method of depositing a film via plasma enhanced ALD, where the gas input port is perpendicular to the substrate surface [fig. 1, 0043, 0067]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of depositing a film as Cabral or Chang teach in apparatus of Faguet, because it is an alternative chamber for PEALD and depositing titanium nitride film.
Response to Arguments
Applicant’s arguments, see Remarks, filed 02/28/22, with respect to 35 U.S.C 112 second paragraph rejection have been fully considered and are persuasive.  The 35 U.S.C 112 second paragraph rejection of claims 2 and 4 has been withdrawn. 
Applicant’s arguments, see Remarks, filed 02/28/22, with respect to 35 U.S.C 112 fourth paragraph rejection have been fully considered and are persuasive.  The 35 U.S.C 112 fourth paragraph rejection of claims and 12 has been withdrawn. 
Applicant's arguments filed 02/28/22 have been fully considered but they are not persuasive. The applicant argues Chen does not each the mean free path limited species is neutral radical and electrodes. The examiner disagrees as Cabral teaches species is atomic hydrogen and radical hydrogen [0059]. Regarding the applicant argument about considering N2 as mean free path limited species in Chen, Chen is not in fact a part of the current rejection as the applicant amended the claims. Cabral’s atomic or radical hydrogen considered as mean free path limited species. Cabral’s radical hydrogen and radical nitrogen combine with metal component species (titanium compound) to form titanium nitrides. Furthermore, Cabral teaches chamber pressure of 10-6 torr [0036] which in fact is in molecular flow regime and Knudsen number of 0.5 or more. The applicant argument regrading Hua is not persuasive as Hua is not part of the current rejection anymore. Claims 13-14 have been cancelled and adding argon to nitrogen/hydrogen radicals is taught by Chang reference.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712